Citation Nr: 1621176	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-04 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected disease or injury. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1997 to October 1998.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

This matter was previously remanded by the Board in January 2014, October 2014, and May 2015 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to vocational rehabilitation benefits has been raised by the record in August 2011 and September 2011 statements from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also January 2015 and January 2016 Appeals Management Center Memorandums; October 2014 Board Remand; May 2015 Board Remand.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  A back disorder was not manifest during service and arthritis was not manifest within one year of separation.  The back disorder is unrelated to service.

2.  The Veteran's diagnosed back disabilities are not shown to be caused or aggravated beyond their natural progression by a service-connected disease or injury.





CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

2.  A back disorder was not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this issue in May 2015.  The Board instructed the RO to: (1) schedule the Veteran for a VA examination with appropriate medical opinions; (2) undertake any additional development deemed necessary; and (3) readjudicate the claims. 

The Veteran was scheduled for and attended a September 2015 VA examination and subsequent January 2016 addendum opinions were issued.  The issue was readjudicated in a January 2016 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 
The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was advised by an August 2011 letter of the evidence and information necessary to substantiate his service connection claim and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the October 2011 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was most recently afforded a VA examination in September 2015, with subsequent addendum opinions in January 2016.  The Veteran has not argued, and the record does not reflect, that this examination when viewed in concert with the addendum opinions is inadequate.  38 C.F.R. § 3.159(c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and lay statements, and provided well-reasoned and adequately supported opinions. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III.  Service Connection for a Back Disability

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110  (wartime service), 1131 (peacetime service).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities such as arthritis are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310(b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310  was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b)  was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

As a preliminary matter, the Veteran has service during the Persian Gulf War, as defined by statute.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  The Veteran has specifically claimed that his current back condition is secondary to his service-connected bilateral patellofemoral syndrome of the knees.  He has not specifically stated that the condition is directly related to service.  However, the Board will still address the possibility of his current back disorder being directly related to service.  The Board will address the theories of direct and secondary service connection in turn.

With respect to direct service connection, a review of service treatment records reveals no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of a back condition.  There is no separation examination of record, which is consistent with the Veteran's statement in his November 2011 Notice of Disagreement that he did not receive one.

At an August 2011 VA examination, the Veteran reported a gradual onset of low back pain beginning three years prior.  The Veteran explained that there was no direct trauma, accident, or fall onto the back.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine, lumbar spinal stenosis, and recalcitrant back and radicular leg pain.  The Veteran had undergone fusion of the L4-5 vertebrae.  The examiner concluded that the Veteran's back condition is not due to his military service.  

At a September 2015 VA examination, an examiner again concluded that the Veteran's back condition was less likely than not incurred in or caused by his military service.  The examiner's rationale explained that upon review of the claims file, the Veteran denied direct trauma, accident, or fall onto the back.  The back condition manifested after service, approximately five to eight years before the 2015 examination.  

In a subsequent January 2016 addendum opinion, another VA examiner concluded that the Veteran's lower extremity radiculopathy was less likely than not related to his military service.  The examiner explained that there was no evidence of radiculopathy in service or for many years after service.  As a result, the examiner found no evidence of a link between the Veteran's military service and his radiculopathy.

The Board accepts these VA examiner opinions that the Veteran's back conditions are less likely than not related to his service as highly probative medical evidence on this point.  The examiners rendered their opinion after thoroughly reviewing the claims file and relevant medical records.  The examiners noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence). 

To the extent that the Veteran has asserted that his back disorder is directly related to his service,  the Board finds the medical opinions of the VA examiners to be of significantly greater probative value.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, here the Veteran has not directly asserted that his back condition is related to military service.  There is no indication in the record, through either medical or lay evidence, of manifestations of a back disability until approximately 2008.

The Veteran has not asserted a continuity since service.  Regardless, even if he had, such assertions would be outweighed in this instance by the VA medical opinions of record. 

There is no medical evidence that the Veteran's back disorders manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In sum, there is no reliable evidence linking the Veteran's back disorders to service.  Service treatment records do not document any relevant treatment, complaint, or diagnosis in service.  The Veteran has specifically denied any such in-service event and instead has asserted that his back pain began gradually approximately ten years after separation.  The evidence establishes that the remote onset of a back condition is unrelated to service.   For all of these reasons, service connection on a direct basis is not warranted for the Veteran's back condition.

With respect to the Veteran's secondary service connection claim, the Board will now address whether the Veteran's diagnosed back conditions were caused or aggravated beyond their natural progression by his service-connected bilateral knees.  The Veteran has specifically alleged that manifestations of his current back condition began as his knees worsened.  The Veteran has also argued that his bilateral knee condition has affected his gait, which in turn has led to his current back condition.

In the February 2012 addendum opinion, the examiner concluded that the Veteran's lumbar spine disability was not aggravated by, due to, related to, caused by, or enhanced beyond it rate of natural progression by his service-connected knees.  The examiner provided the following rationale: "Lumbar spine [degenerative disc disease] with spinal stenosis, back [and] radicular leg pain is a set of conditions related to DDD.  DDD is a developmental process and does not have a causal relationship nor an aggravated relationship with patellofemoral syndrome of either knee.  There is no probative evidence to support a nexus...."

Pursuant to the Board's May 2015 Remand, an additional examination was provided with subsequent opinions addressing all diagnosed conditions of the back, to include associated neurological conditions.  

The September 2015 VA examiner similarly concluded that the Veteran's back condition was less likely than not related to his service-connected knees.  However, the examiner's rationale was limited, and as a result the Board finds the September 2015 opinion with respect to secondary service connection to be of limited probative value.

The January 2016 VA examiner provided a series of medical opinions with respect to a potential secondary link to the Veteran's service-connected knees.  In one opinion, the examiner notes that there is no evidence of a chronic abnormal gait due to the Veteran's knee condition prior to his diagnosis of degenerative disc disease.  The examiner noted that medical records show a normal gait in 2006 and in 2009 when discussing back pain.  In the examination following his back fusion surgery, he had a slow, wide-based gait and no evidence of abnormal wear of shoes.  During a March 2012 ankle examination, there was no abnormal gait noted due to his knees.  The examiner explained that wide-based and slow gait postoperatively would not cause or aggravate degenerative changes in the lower spine to develop and would not chronically aggravate these conditions.  The Veteran is not service-connected for flat feet, a condition which may alter his gate.  Furthermore, the examiner found there was no evidence of chronic altered gait, posture, body mechanics due to his knees in the medical record.  The examiner further noted that the Veteran had reported that he was running frequently and lifting up to 350 pounds.  The examiner concluded that after review of the current available evidence, it is less likely as not that the Veteran's bilateral lower extremity radiculopathy is chronically aggravated by his bilateral service-connected knee conditions or by any abnormal gait, altered posture, or body mechanics due to this bilateral knee condition, and is more likely due to an intervening injury.

In an accompanying January 2016 opinion, the examiner noted that even if the Veteran did have abnormal gait due to his bilateral knee conditions, "there is no mechanism for a secondary development of bilateral lower extremity radiculopathy as caused by or the result of abnormal gait.  [The Veteran's] radiculopathy is caused [by] nerve compression as due to his lumbar spine condition and not caused by or the result of any gait changes."  

In another accompanying January 2016 opinion, the examiner concluded that it is less likely as not that the Veteran's back conditions, to include degenerative disc disease, degenerative joint disease, spinal fusion, and bilateral lower extremity radiculopathy is caused by or the result of any abnormal gait, altered postured, or body mechanics as due to his bilateral knee condition, and more likely as not due to an intervening injury.  It is of note, that the examiner had previously explained how the Veteran's wide-based and slow postoperative gait would not cause or aggravate the Veteran's conditions of the spine.

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  Here, the Veteran is competent to report that his back hurts when he walks.  However, such generic lay statements do not establish either causation or aggravation.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his back conditions and knees have been presented.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's current back disorders were not caused by or aggravated by his service-connected knees.  The Board finds that the Veteran's lay statement are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and their medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed back conditions are directly related to service, or in the alternative, secondary to service-connected bilateral patellofemoral syndrome of the knees, and the claim must be denied.


ORDER

Entitlement to service connection for a back disability, to include as secondary to service-connected disease or injury is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


